Opinion issued December 5, 2017.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00350-CR
                            ———————————
                        STATYRA EAGLIN, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Case No. 1536313


                          MEMORANDUM OPINION

      Appellant, Statyra Eaglin, pleaded guilty to the offense of possession of a

controlled substance. In accordance with the terms of appellant’s plea bargain

agreement with the State, the trial court signed an order deferring adjudication and
placing appellant on two years of community supervision. Appellant filed a pro se

notice of appeal.

      In a plea bargain case, a defendant may appeal only (1) matters raised by a

written motion that appellant filed and the court ruled on before trial or (2) after

obtaining the trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art.

44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2). Here, neither applies.

      The trial court’s certification states that this is a plea bargain case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

this conclusion. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

Accordingly, we dismiss. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”).

      We dismiss the appeal. We also dismiss any pending motions as moot.


                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Caughey.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2